The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.

Claims 5-7, 11-15 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/21.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gollnick (US 3,874,529) in view of Brewer (US 3,831,789), both previously cited.
Gollnick shows a refuse vehicle 10 comprising:
a chassis (not separately identified but can be seen in at least Fig. 4);
a body assembly 11 coupled to the chassis and defining a refuse compartment configured to store refuse material (col. 3:32-36);
a power source (note “vehicle engine” disclosed at col. 4:27); and
a refuse interaction mechanism comprising:
a refuse interaction element 27 configured to selectively apply a packing force onto the refuse material within the refuse compartment, the refuse interaction element being moveable within the body between a receiving position (Fig. 4), in which the refuse compartment is configured to receive refuse material, and a packing/force-exerting position (described at col. 3:38-45), in which the refuse interaction element is configured to exert the packing force on the refuse material stored within the refuse compartment; and
at least one linear actuator 29 configured to selectively move the refuse interaction element between the receiving position and the packing/force-exerting position.
Gollnick does not disclose the power source as a battery system, or that the linear actuator is electrically driven.
However, Gollnick discloses that the linear actuator is a hydraulic cylinder driven by pump 44, which is powered by electric motor 46; see col. 4:26-28. Further, one of ordinary skill in the art would logically conclude that the motor would most likely be powered by an on-board power source of the vehicle, and would recognize that electrically-driven components of the vehicle would typically be powered by a battery charged by an alternator or generator driven by the power source (i.e., engine) of the vehicle.
Gollnick also does not show the refuse compartment to include a track extending adjacent a floor of the refuse compartment from a front of the refuse compartment toward a rear of the refuse compartment, such that the movement of the refuse interaction element occurs along the track between the receiving position and the force-exerting position.
However, insofar as the disclosure of Gollnick is primarily concerned with the loading apparatus 26 for the hopper 17, the particular structure of the refuse interaction mechanism and its movement within the refuse compartment between the receiving and force-exerting positions is not disclosed with much detail. It is believed that such lack of detail is simply due to the relative insignificance thereof in comparison to the loading mechanism, and should not be construed as an indication that a track is necessarily unwanted or undesirable in the reference. In fact, the examiner is of the opinion that one of ordinary skill in the art would conclude that some sort of track or other similar mechanism for guiding the refuse interaction element within the refuse compartment would not only be desirable but is also generally well known in the art.
For example, Brewer shows a waste removal vehicle wherein a packer/ejector panel 13 moves within a refuse compartment from a front to a rear thereof (Fig. 7), wherein the panel is guided by tracks 44 and/or 100 extending adjacent the floor of the compartment (Figs. 2, 6). Brewer further discloses that the panel is moved by a linear actuator (threaded shaft 23) which can be driven either by a power take-off from the vehicle’s power source (i.e., indirectly via the vehicle’s engine, in a similar manner to Gollnick) or by an electric motor M (Fig. 18). Further still, Brewer discloses that the vehicle includes a “battery generator system” (col. 8:51).
As such, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Gollnick by providing a track that extended adjacent a floor of the refuse compartment from a front of the refuse compartment toward a rear of the refuse compartment, such that the movement of the refuse interaction element occurred along the track between the receiving position and the force-exerting position, as taught by Brewer, to ensure a smooth movement of the refuse interaction element within the refuse compartment. Further, to any extent the limitations may define and/or be non-obvious over Gollnick alone, the provisions of a battery system and an electrically-driven linear actuator would have been obvious modifications to the apparatus of Gollnick in view of Brewer’s disclosure of such features in a substantially similar refuse collection vehicle, to provide well-known advantages of electrically-powered components such as reduced mechanical complexity and/or the avoidance of fluid leaks from a hydraulic system.
Re claim 25, the chassis of Gollnick is coupled to a plurality of wheels, as seen in Figs. 1, 2 and 4.

Claims 1-3, 9, 10, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gollnick in view of Brewer, as applied to claims 16 and 25 above, and further in view of Neufeldt (US 2013/0170932, previously cited).
Re claims 1, 2 and 10, Gollnick further shows the refuse vehicle to comprise a tailgate 12 moveable between an opened position (col. 3:2-7) and a closed position (Figs.1-7), wherein, when the tailgate is in the opened position and the refuse interaction element is in the force-exerting position, the force exerted by the refuse interaction element is configured to eject the refuse material from the refuse compartment (col. 3:43-45) and, when the tailgate is in the closed position and the refuse interaction element is in the force-exerting position, the force exerted by the refuse interaction element is configured to compact the refuse material within the refuse compartment (col. 3:41-43).
However, Gollnick as modified does not show the electrically-driven linear actuator to be powered by the battery system (emphasis added).
Neufeldt shows a generally similar refuse collection vehicle with a tailgate loading/unloading system, wherein the vehicle power source may be an internal combustion engine, a hybrid electric engine, or an electric motor powered by a battery pack (par. [0019]). Further, the power source is used to power the components of the refuse collection system, which may be hydraulic, pneumatic or electric-motor powered (par. [0031]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Gollnick by powering electrically-driven components of the refuse collection system, including the at least one electrically-driven linear actuator, by a battery system of the vehicle, as taught by Neufeldt, to obtain the benefits of a battery-powered electric vehicle, including reduced mechanical complexity and carbon emissions.
Re claim 3, the refuse interaction element 27 of Gollnick is an actuatable packer.
Re claim 9, the refuse vehicle of Gollnick further comprises a moveable rear “wall” 26, as broadly claimed, configured to be selectively moved within the refuse compartment (at least to some extent, as in Fig. 4), when the tailgate is in the closed position, to provide an additional compaction force onto the refuse material within the refuse compartment, the moveable rear wall further configured to be selectively moved into and move with the tailgate when the tailgate is moved from the closed position into the opened position (inherent from the description).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gollnick in view of Brewer and Neufeldt, as applied to claims 1 and 3 above, and further in view of Balik (US 5,395,204, previously cited).
Gollnick as modified does not show the vehicle to further comprise a conveyor belt ejector mechanism embedded within a floor of the refuse compartment to eject the refuse material from the refuse compartment when the tailgate is in the opened position.
Balik shows a vehicle having an unloading device comprising a push plate 15 that is configured to exert a force to eject cargo from a cargo compartment of the vehicle when a tailgate/rear wall/door thereof (not explicitly disclosed but considered inherent) is in an opened position and the push plate is in a force-exerting position, and a conveyor belt ejector mechanism 20/21 embedded within a floor of the cargo compartment to eject the cargo from the cargo compartment when the tailgate/rear wall/door is in the opened position.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have yet further modified the apparatus of Gollnick by providing, in addition to the refuse interaction element, a conveyor belt ejector mechanism embedded within a floor of the refuse compartment to assist in ejecting the refuse material from the refuse compartment when the tailgate was in the opened position, as suggested by Balik, to expedite a complete and thorough removal of the material from within the compartment.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao et al, Groves et al and Stowers show electrically-driven ball screw linear actuators.

Applicant’s arguments with respect to claims 1, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The examiner notes that contrary to applicant’s assertion, claim 16 has not been amended in accordance with claims 1 and 10 to recite that the electrically-driven linear actuator is powered by the battery system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

8/10/22